342 S.W.3d 367 (2011)
Steven TODD, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. ED 94798.
Missouri Court of Appeals, Eastern District, Division Two.
June 7, 2011.
Michael F. Jones, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Jonathan H. Hale, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Steven Todd appeals the judgment in favor of the Director of Revenue, State of Missouri ("DOR") on Todd's petition for review of the revocation of his driver's license pursuant to section 577.041 RSMo Supp.2009. We find that the trial court did not err in its judgment in favor of the DOR.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).